                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

    UNITED STATES OF AMERICA,                     )
                                                  )
           Plaintiff,                             )     Criminal Action No. 5: 16-062-DCR
                                                  )
    V.                                            )
                                                  )
    DERIC LOSTUTTER,                              )                   ORDER
                                                  )
           Defendant.                             )

                                     ***   ***    ***   ***
         A final revocation hearing was held in this mattr on October 12, 2018. Assistant United

States Attorneys Paul McCaffrey and Kate Smith were present on behalf of the United States.

Defendant Deric Lostutter was present with court appointed counsel Kathryn Ann Walton.

United States Probation Officer Nick Jones was also in attendance. The courtroom deputy was

Lisa Moore and the proceedings were recorded by official court reporter Peggy Weber.

         Based on Defendant Lostutter’s stipulation to the alleged violation and the information

contained in the Supervised Release Violation Report, the Court found that the violation

occurred as alleged. However, the defendant’s current term of supervised release will NOT

be revoked or extended at this time. The defendant shall continue on the same terms and

conditions of supervised release previously imposed, subject to the additional conditions

imposed.

         Accordingly, it is hereby

         ORDERED as follows:



                                              -1-
 
 
       1.        The conditions of defendant’s supervised release are modified to include

weekend confinement for four consecutive weekends at a location closest to his home as

designated by the Bureau of Prisons.

       2.        Any employer will be required to allow review and monitoring by the United

States Probation Office of any computer system for which the defendant has access.

       3.        The probation officer shall provide the defendant with a modification form

reflecting the changes to his supervision for his acknowledgment and signature.

           Dated: October 12, 2018.




TIC: .50
 




                                             -2-
 
 
